Gray, C. J.
Independently of the objection that the corporation has not been made a party to the proceeding, nor had any notice thereof, this is not a proper case for granting a writ of mandamus. No public interest or corporate right is in question. If the petitioners have suffered any private injury by an illegal refusal to record the transfer and issue to them a certificate of the shares which they have purchased, they have an adequate and complete remedy by action for damages. Murray v. Stevens, 110 Mass. 95, and cases there cited.
In American Railway-Frog Co. v. Haven, 101 Mass. 398, the application, as observed in the opinion, was not by a private stockholder, but by the corporation itself to protect it in the enjoyment of its chartered rights and to secure to it the benefit of a legal organization. The Queen v. Shropshire Union Railways, L. R. 8 Q. B. 420, was submitted on a case stated, no question of the form of remedy was made, and the judgment in the Exchequer Chamber, ordering a writ of mandamus to issue, was contrary to the judgment in the Queen’s Bench, and was reversed in the House of Lords. L. R. 7 H. L. 496.

Petition dismissed.